      
 

AO 442 (Rev. 11/11) (modiffeds, &§

 

i ey Eres

JAN 2 { 2020

CLERK, U.S. DISTRICT COURT

 

POM FB { BRE ES, A:
for the Peed GAM Uh BRIM: D3

OF CALIFORNIA istri iforni e
EASTERN DISTRICT Eastern District of California ieee Be
! _ Eastern _ _ oe nog = - Bae a

United States of America

 

v. )
) Case No.
) .
MARIO GONZALEZ ) 2 W-ckR- COPS WAS
)
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) MARIO GONZALEZ >

who is accused of an offense or violation based on the following document filed with the court:
C Indictment C) Superseding Indictment C1 Information CO Superseding Information & Complaint

OC) Probation Violation Petition CO Supervised Release Violation Petition OO Violation Notice © Order of the Court

This offense is briefly described as follows:
18. U.S.C. Section 922(g)(1) - Felon in Possession of a Firearm

   

s
LA we 9 ;
: Z z st
pas /—/4 O70 dE CLP
« Issuing Officer’s signature _ “~
City and state: Sacramento, California Edmund F. Brennan, United States Magistrate Judge

 

Printed name and title

 

Return

 

JAN 17 2020

This warrant was received on (date) — JAN {

at (city and state) STOCKTON CAR 7
Date: _ JAN { qT 2020

4 2020 , and the person was arrested on (date)

 

Arresting officer’s signature —

6.Zzeu _ 4F sR

Printed name and title

 

 

 
